AFFILIATE MARKETING AGREEMENT

 

This AFFILIATE MARKETING AGREEMENT (the “Agreement”) is made and entered into
this 25th day of February, 2014 (“Effective Date”), by and between
Co-Signer.com, Inc., a Nevada corporation, (the “Company”) and Contemporary
Information Corporation, a California corporation (hereinafter referred to as
“Agent”), collectively, Company and Agent shall be referred to

as: Parties.”

 

RECITALS

 

WHEREAS, Company is engaged in business as a third=party guarantor of tenant
residential rental obligations, is qualified to and does its business on a
national basis, and has and does enjoy the good will of and a reputation for
fair dealing with the public (“Business”):

 

WHEREAS, Agent is engaged as a resident screening company and is fully licensed
to engage in such activities:

 

WHEREAS, Company maintains corporate offices at 8275 S. Eastern Avenue, Suite
200-661, Las Vegas Nevada 89123 and does business across all fifty (50) states
in the United States:

 

WHEREAS, Agent maintains offices at 42913 Capital Drive, Unit #101, Lancaster,
CA 93535:

 

WHEREAS, Company desires to employ Agent such that Agent refers potential
property management companies and landlords to Company, pursuant to the terms
below:

 

NOW, THEREFRORE, in consideration of the promises contained herein and good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

Recitals. The foregoing Recitals are true and correct, and are hereby
incorporated as if fully set forth herein.

 

Effective Date. Upon execution of this Agreement by all Parties hereto, this
Agreement shall become effective on the date of the Agreement recited above (the
“Effective Date”).

 

Term. The term of this Agreement shall be for three (3) year (“Term”),
commencing on the date of full execution, however, this is an at-will agreement
and can be terminated by either party at any time. Upon the expiration of the
Term, Company and Agent shall have the right:

 

1.To terminate this Agreement in full:

2.Renew the Agreement for any additional term: or

3.Allow the Agreement to continue on a month-to-month basis.

 

Compensation of Agent. Company shall pay to Agent a percentage of the gross paid
surety fees per each Tenant Agreement referred to and executed by the Company
from a property management company or landlord referred by the Agent, as
outlined immediately below:

 

7% of gross annual surety fee charged, for the first $250,000 in gross surety
sales for each calendar year;

11% of gross annual surety fee charged, for all gross surety sales over $250,000
up to $500,000 for each calendar year;

15% of gross annual surety fee charged, for all gross surety sales over $500,000
for each calendar year.

 

Prospective Tenant. Shall be any individual that is seeking to be tenant at a
residential property (apartment, house, or condominium) offered by the property
management company or landlord referred by CIC and who may not qualify for a
residential lease on their own.

 

Paying Tenant. Any Prospective Tenant that has signed their Co-Signer.com Tenant
Agreement and residential lease with any property management company or landlord
referred by CIC and pays the fees associated with Company’s services in which
Company acts as a cosigner and provides the Prospective Tenant residential rent
assurance for the benefit of the referring property management company or
landlord.

 

 

 

 



Advertising. Agent will publicize the Company’s Products and Services to Agent’s
Subscribers and others with interested leads forwarded to Company.

 

Each referred lead from Agent desirous of utilizing the Company’s services shall
enter into separate agreement with Company. The Company will be responsible for
signing up landlords and property management companies.

 

Method of publicizing may come in the form of email, flyers, brochures, website
advertising, and through Agent’s sales and marketing channels.

 

Agent shall submit all written publicity materials to Company for it approval
prior to distribution.

 

For mutual landlords and property management companies, Agent will offer its
Subscribers and alternate background screening report format to include
Company’s Services and contact information. If an Application Programming
Interface (API) is available, Agent will integrate to the Company allowing their
referred property management company or landlord to forward Prospective Tenants
through this secured path. Personal identifying information (PII) may only be
transmitted through secure means and which meet with governing laws. Company
shall keep all information provided by Agent confidential and shall not use such
data for any other purpose other than accomplish the objects of this agreement
including sharing the information with third parties.

 

Conduct of Business. Agent agrees that is shall conduct its business in such a
manner as to maintain and increase the goodwill and reputation of company and
Company will act in kind. Furthermore, Agent shall abide by all of the laws of
their jurisdiction.

 

Payment of Referral Fee Schedule. Company will pay Affiliate Fees that may be
due to Agent on the 10th of each month for previous month’s referrals that have
executed a Tenant Agreement with a Co-Signer.com.

 

Indemnification. Agent agrees to indemnify and hold harmless Company and all of
its directors, offices, employees, agents and attorneys from and against claims,
whether at equity or law and in respect of any and all liabilities, obligations,
assessments, suits, actions, proceedings, claims, or demands asserted against
Agent and ‘or Company or any judgments, damages, losses, including any loss of
business or credit costs, expenses and fees, including reasonable attorneys’
fees incurred by Company to enforce any provision of this Agreement or defend
itself against claims of third persons.

 

Company agrees to indemnify and hold harmless Agent and all of its directors,
officers, employees, agents and attorneys from and against claims, whether at
equity or law and in respect of any and all liabilities, obligations,
assessments, suits, actions, proceedings, claims, or demands asserted against
Company and/or Agent or any judgments, damages, losses, including any loss of
business or credit costs, expenses and fees, including reasonable attorneys’
fees incurred by Agent as a result of said indemnification shall include,
without limitation, any costs, expenses or fees including reasonable attorneys’
fees, incurred by Company to enforce any provision of this agreement or defend
itself against claims of third persons.

 

Entire Agreement. This Agreement constitutes the entire Agreement between the
parties, and all other prior agreements are hereby void.

 

Governing Law. This Agreement shall be governed, interpreted and constructed by,
through and under the laws of the State of Nevada, County of Clark County.

 

Reliance. Each of the undersigned Parties represents and warrants that, in
executing this Agreement, it has relied solely on the statements expressly set
forth herein, and has placed no reliance whatsoever on any statement,
representation, or promise of any other Party, or any other person or entity,
not expressly set forth herein, or upon the failure of any other Party or any
other person or entity to make any statement, representation or disclosure of
anything whatsoever. The discovery by any Party, subsequent to the execution of
this Agreement, of any facts not heretofore known to that Party, or that the
facts or law upon which any Party relied in executing this Agreement were not as
that Party believed it to be, shall not constitute grounds for declaring this
Agreement void, avoidable or otherwise unenforceable. This paragraph is intended
by the Parties to preclude any claim that any Party was fraudulently induced to
enter this Agreement, or was induced to enter this Agreement by mistake of fact
or law.

 

Representation. Except as otherwise stated herein, this Agreement contains the
entire and only understanding between the Parties and supersedes any and all
prior and/or contemporaneous oral or written negotiations, agreements,
representations and understanding. The Parties and each of them represent and
agree that no promise, statement or inducement has been made that caused it to
sign this Agreement, other than those expressly set forth in this Agreement. Any
and all representations that any Party considers to be material to it decision
to enter into this Agreement have been included in this Agreement and each Party
agrees that any alleged representation not included in this Agreement was not
material to its decision to enter into this agreement. This Agreement shall be
accepted as conclusive proof that any reliance by any party on any alleged
representation not included in this Agreement shall not be justified., In any
action where any Party contends that any other Party has made any
representation, or failed to disclose any fact, and such contention is
inconsistent with this paragraph, the court, arbitrator or other mediation body
shall summarily dismiss any such claim, even of the applicable law would not
support such summary dismissal.

 

Modification. This Agreement may not be altered, amended, or extinguished except
by a writing which expressly refers to this instrument and its signed subsequent
to the date of this instrument by duly authorized representatives of the party
against whom enforcement of any such alteration or amendment is sought. Any
codification shall be immediately served upon the Escrow Agent, in writing,
executed by all the Parties.

 

Successors. This Agreement shall be binding upon and inure to the benefit of the
executors, administrators, heirs, and successors of the Parties.

 

Assignment. This Agreement is personal to the parties hereto and may not be
assigned, sold or otherwise conveyed by Agent. The Company reserves the right to
assign, ledge, hypothecate or transfer this Agreement or its interests herein,
provided that Agent’s rights and privileges granted herein shall not be
affected.

 

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures by facsimile and scanned portable digital format
(aka pdf) signatures shall be of the same force and effect as it in original
ink.

 

2

 

 



Headings. The headings and captions used in the Agreement are for convenience
only and shall not be deemed to affect in any way the language of the provisions
to which the refer.

 

Interpretation. This Agreement shall be interpreted as if jointly drafted by the
Parties, and no provision shall be interpreted against any Party because that
Party drafted such provision.

 

Severability. If any portion of this Agreement if found invalid, that portion
may be severed from the Agreement and shall not affect the validity of the
remainder of the Agreement.

 

Waiver. The failure of any party hereto to enforce at any time any of the
provisions or terms of the amendment shall not be construed to be waiver of such
provisions or terms, nor of the right of any party thereafter to enforce such
term or provision.

 

It is the intent of this agreement to promote goodwill and to create a financial
gain between the parties. Parties agree to make best efforts to keep lines of
communication open to improve the quality of services being provided to each
party’s clients as well as sustaining a quality relationship between Agent and
Company.



 

IN WITNESS WHEREOF the parties hereby have signed or caused this Agreement to be
signed, as of the day and year first written above.

 



Company

 

Co-Signer.com, Inc.,

 

/s/ James Hodgins

By: James Hodgins, President

 

 

Agent

 

Contemporary Information Corporation

 

/s/ Sabrins Bower

By Sabrina Bower, President / CFO



3

 

